Citation Nr: 0211007	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected left ear chronic otitis media and 
cholesteatoma, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1972 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board in August 2000.  


FINDINGS OF FACT

1.  Prior to March 22, 2001, the veteran's service-connected 
left ear chronic otitis media and cholesteatoma was 
manifested by active suppurative disease and recurrent 
tinnitus, but with no hearing loss, labyrinthitis, facial 
nerve paralysis or bone loss of skull.

2.  From March 22, 2001, the veteran's service-connected left 
ear chronic otitis media and cholesteatoma was not productive 
of recurrent tinnitus, but without active disease, hearing 
loss, labyrinthitis, facial nerve paralysis or bone loss of 
skull.


CONCLUSIONS OF LAW

1.  Prior to March 22, 2001, the criteria for a rating in 
excess of 10 percent for the veteran's service-connected left 
ear chronic otitis media and cholesteatoma were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§ 4.7, 4.87a and Code 6200 (1998); 38 
C.F.R. Part 4, including §§ 4.7, 4.87 and Code 6200 (2001).

2.  From March 22, 2001, the criteria for a compensable 
rating for the veteran's service-connected left ear chronic 
otitis media and cholesteatoma were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §§ 4.7, 4.87 and Code 6200 (2001).

3.  From June 10, 1999, the criteria for entitlement to a 
separate 10 percent rating for tinnitus were met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§ 4.7, 4.87 and Codes 6200, 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to veterans under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a veteran who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, and two VA examination reports in May 1998 
and March 2001.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  The Board notes 
that no additional pertinent evidence has been identified by 
the veteran as relevant to the issue on appeal. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to a higher initial evaluation.  The discussions 
in the rating decision, statement of the case, supplemental 
statement of the case, and a February 2001 VCAA letter to the 
veteran have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the case need not be referred to the veteran or 
the veteran's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. pp. 553 (1996); Bernard v. 
Brown, 4 Vet. pp. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left ear chronic otitis 
media and cholesteatoma warrants a higher disability 
evaluation.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, the severity of his left ear chronic otitis media 
and cholesteatoma is to be considered during the entire 
period from the initial assignment of the disability 
evaluation to the present time with consideration given to 
the possibility of "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected disability, described for 
rating purposes as left ear chronic otitis media and 
cholesteatoma, was initially evaluated under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6200 (effective prior to June 10, 
1999).  Under the criteria in effect prior to June 10, 1999, 
a 10 percent rating was warranted during the continuance of 
the supportive process (Diagnostic Code 6200).  The 10 
percent evaluation was the maximum schedular evaluation under 
Diagnostic Code 6200.

During the pendency of the veteran's claim, the governing 
regulations were amended.  The new criteria, at 38 C.F.R. 
§ 4.87, Diagnostic Code 6200, in effect beginning June 10, 
1999, provide that chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), will be 
evaluated as 10 percent disabling during suppuration or with 
aural polyps.  Under the new criteria, the 10 percent 
evaluation is also the maximum schedular evaluation under 
Diagnostic Code 6200.  Hearing impairment and complications 
such labyrinthitis, tinnitus, paralysis, or bone loss of 
skull will be rated separately. 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas, supra.  If the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change; but may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. See 
VAOPGCPREC 3-2000 (April 10, 1999).

A review of the record shows that the veteran was treated for 
left tympanic membrane perforation and draining of the left 
ear in service.  VA medical records show that the veteran was 
diagnosed as having otitis media in January 1989 and had a 
left tympanoplasty with mastoidectomy in March 1989.  

VA examination report in May 1998 noted that the veteran 
complained of difficulty hearing from the left ear and 
experiencing tinnitus for about two months.  The veteran 
indicated that the noise in his left ear was a moderate to 
loud pounding sound.  Examination showed that the veteran's 
right ear was clear and his left ear had a posterior 
retraction cholesteatoma present with granulation tissue and 
active disease at that time.  

VA examination report on March 22, 2001, showed that the 
veteran denied any recent otorrhea.  He complained of 
fullness and tinnitus in the left ear which he described as 
intermittent.  Examination showed no evidence of otorrhea or 
granulation tissue as was present almost three years ago.  
There was some cecum, which was removed, and a small amount 
desquamated epithelium in the external auditory canal and the 
retraction pocket superiorly and posteriorly, which was 
removed.  The tympanic membrane was otherwise intact.  There 
were no complications or impending complications such as 
labyrinthitis, facial nerves paralysis , or bone loss of the 
skull.  The diagnosis was left chronic otitis media-
cholesteatoma.  The cholesteatoma appeared relatively 
inactive at the time of the examination.  There was no active 
infection present and there was no evidence of any further 
progression.  

After reviewing the evidence in light of the changes in 
diagnostic criteria during the course of the appeal as well 
as in light of the two VA examinations, the Board concludes 
that different ratings for different periods of time are 
appropriate in this case.  To begin with, the Board finds 
that the 10 percent rating under the pre-June 10, 1999, 
version of Code 6200 for otitis media was appropriate up 
until March 22, 2001, when a VA examination showed that there 
was no longer any active suppurative process. 

From March 22, 2001, a noncompensable rating under the 
current version of Code 6200 is warranted since there is no 
evidence of suppuration or aural polyps.  However, since the 
veteran has complained of recurrent tinnitus, the Board 
further finds that a 10 percent rating under Code 6260 for 
recurrent tinnitus is warranted effective from June 10, 1999.  
Prior to that date, Code 6260 required that tinnitus be 
persistent as a symptom of head injury, concussion or 
acoustic trauma to warrant a 10 percent rating.  

At this point the Board notes that there is no evidence of 
labyrinthitis, facial nerve paralysis or bone loss of the 
skull to warrant separate ratings under the version of Code 
6200 effective June 10, 1999.  Moreover, VA audiometric 
examination in May 1998 showed no hearing loss disability as 
defined by 38 C.F.R. § 3.385.  Accordingly, there is no basis 
for separate ratings for such disorders. 

In sum, the Board concludes that a 10 percent rating under 
Code 6200 is warranted from November 22, 1997, through March 
21, 2001, for the left ear chronic otitis media and 
cholesteatoma, but that a noncompensable rating for this 
disability is warranted from March 22, 2001.  In addition, a 
separate 10 percent rating for tinnitus is warranted from 
June 10, 1999. 

In reaching the above determinations, the Board has resolved 
all reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a 10 percent rating under Code 6200 is 
warranted from November 22, 1997, through March 21, 2001, for 
the left ear chronic otitis media and cholesteatoma, but that 
a noncompensable rating is warranted for this disability from 
March 22, 2001.  Entitlement to a separate 10 percent rating 
for tinnitus under Code 6260 is warranted from June 10, 1999.  
The appeal is granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

